UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7746



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ANTONIO LUCAS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Frederic N. Smalkin, District Judge.
(CR-91-309, CA-00-3381-S)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Antonio Lucas, Appellant Pro Se. Bonnie S. Greenberg, OF-
FICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Antonio Lucas seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Lucas, Nos. CR-91-309;

CA-00-3381-S (D. Md. filed Nov. 15, 2000; entered Nov. 16, 2000).

Lucas’ motions to proceed in forma pauperis are denied.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                 2